Citation Nr: 0615691	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for diabetes.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the knees.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The RO reported that the veteran served on active duty from 
March 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran does not have any currently shown hearing 
loss.

2.  The veteran does not have a diagnosis of diabetes.

3.  The veteran's vision loss is not related to active 
military service; refractive error only has been shown.

4.  Service connection for degenerative joint disease of the 
knees and a back disability was denied in a July 1993 rating 
decision.  The veteran submitted a notice of disagreement but 
he did not submit a substantive appeal after a statement of 
the case was issued.

5.  The evidence received since the July 1993 decision, when 
considered by itself, or in the context of the entire record, 
does not raise a reasonable possibility of substantiating the 
claim of service connection for degenerative joint disease of 
the knees or a back disability.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).

2.  The veteran does not have diabetes that is the result of 
disease or injury incurred in or aggravated during active 
military service; diabetes may not be presumed to have been 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005). 

3.  The veteran does not have vision loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
degenerative joint disease of the knees or a back disability 
has not been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The RO reported that the veteran served on active duty from 
March 1978 to March 1984.  Service medical records (SMRs) 
were associated with the claims file.  Audiometric testing 
obtained at the December 1977 entrance examination revealed 
puretone thresholds of 5, 5, 15, 5, and 5 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 5, 5, 5, 5, and 5 decibels for the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The veteran was noted to have defective vision 
on the December 1977 entrance examination.  His distant 
vision was noted to be 20/40 in the right eye and 20/20 in 
the left eye.  At an annual examination dated in September 
1980 audiometric testing revealed puretone thresholds of 15, 
5, 5, 10, and 10 decibels in the right ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, and 15, 5, 5, 
10, and 10 decibels for the left ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  His distant vision was 
noted to be 20/20 in the right eye and 20/20 in the left eye.  
At a periodic examination dated in July 1983 audiometric 
testing revealed puretone thresholds of 5, 5, 5, 15, and 20 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and 20, 15, 5, 25, and 25 decibels 
for the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  His distant vision was noted to be 
20/25 in both eyes and his near vision was noted to be 20/20 
in both eyes.  The veteran was prescribed corrective lenses 
in March 1978 and June 1983.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 2002 to July 2003.  The veteran 
was noted to have a refraction error in February 2002.  The 
veteran was afforded an optometry examination in February 
2003.  The veteran was diagnosed with myopic astigmatism and 
presbyopia.  

Service Connection

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain chronic 
diseases, including sensorineural hearing loss and diabetes 
mellitus, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  In this case there is no evidence 
of the veteran having a documented hearing loss that met the 
criteria for a compensable rating in service or within one 
year after service.  The veteran's last examination in 
service dated in July 1983 reflected normal hearing 
bilaterally.  The post-service medical records do not show 
any complaints or findings related to hearing loss.  The 
veteran has not submitted any evidence of any current hearing 
loss.  In short, the evidence fails to show that the veteran 
has any current hearing loss as defined by VA.  38 C.F.R. 
§ 3.385.  Absent a showing of current hearing impairment, 
service connection may not be granted.

Vision Loss

On the December 1977 entrance examination, the veteran was 
noted to have defective vision.  His distant vision was noted 
to be 20/40 in the right eye and 20/20 in the left eye.  On a 
subsequent examination in September 1980 his distant vision 
was noted to be 20/20 in the right eye and 20/20 in the left 
eye.  Finally, on an examination in July 1983 his distant 
vision was noted to 20/25 in both eyes and his near vision 
was noted to be 20/20 in both eyes.  The veteran was 
prescribed eyeglasses in March 1978 and June 1983.  
Outpatient treatment records from VA reflect that the veteran 
has been diagnosed with refractive error--myopic astigmatism 
and presbyopia.  

Upon review, the medical evidence fails to show a compensable 
eye disability that is directly related to service.  38 
C.F.R. §§ 3.303 (2005).  Refractive error requiring 
prescription glasses is not a disease or injury for which 
service connection can be established.  38 C.F.R. § 3.303(b) 
(2005).  While VA records from 2002 and 2003 reflect 
diagnoses of myopic astigmatism and presbyopia, these 
disabilities were not noted in service and represent his 
current problem with refractive error.  Consequently, the 
preponderance of the evidence is against the claim.  Service 
connection cannot be granted.

Diabetes

Here, there is no medical evidence of current diagnosis of 
diabetes.  Without medical evidence of a current disability, 
the analysis ends, and the claim must be denied.  The 
veteran's SMRs are negative for any treatment for or a 
diagnosis of diabetes.  Similarly, the VA outpatient 
treatment records associated with the claim file are silent 
for any reference to a diagnosis or treatment for diabetes.  
Additionally, the veteran has not submitted any other 
evidence to indicate that he has a diagnosis of diabetes.  
Absent a current diagnosis, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

The Board notes that the veteran has alleged that he has 
hearing loss, vision loss, and diabetes which are related to 
service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss, vision loss, or 
diabetes.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

New and Material Evidence

The veteran originally filed a claim for entitlement to 
service connection for degenerative joint disease of the 
knees and a back disability in June 1992.  The claim was 
denied on the merits in July 1993.  Notice of the denial and 
appellate rights were provided in July 1993.  The veteran 
submitted a notice of disagreement but he did not submit a 
substantive appeal.  The denial consequently became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2005).  As a result, claims 
of service connection for degenerative joint disease of the 
knees and a back disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last prior adjudication.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1993 decision 
consisted of the veteran's service medical records and a VA 
examination dated in July 1992.  

The SMRs reveal that the veteran was noted to have 
spontaneous low back pain in September 1978.  He reported no 
trauma and local heat was prescribed.  

The July 1992 examination revealed degenerative joint disease 
of the knees and back pain.  

The veteran submitted an application to reopen his claims for 
service connection in March 2003.  Evidence received since 
the July 1993 rating decision consists of VA outpatient 
treatment reports dated from January 2002 to July 2003 and 
private treatment records from Huntsville Hospital dated in 
August 2003.  

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  The 
records reveal that the veteran was seen for complaints of 
back pain and knee pain in July 2003.  X-rays of the left 
knee revealed an old left patellar un-united fracture and 
mild degenerative arthrosis of the left hip.  No acute 
osseous abnormality was seen.

The private records from Huntsville Hospital dated in August 
2003 likewise are new in that they were not of record before; 
however, they are not material.  The records reflect that the 
veteran presented at the emergency room for complaints of low 
back pain.  A clinical diagnosis of acute dorsal myofascial 
strain was submitted.

As noted above, the newly received evidence is not material.  
This is so because the evidence received since July 1993 does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim was denied in July 1993 
because the RO found that the veteran did not have a 
diagnosis of any degenerative joint disease of the knees in 
service nor was he seen for any complaints related to a knee 
disability while he was in service or within one year 
following his separation from service.  The SMRs revealed one 
incident of back pain while the veteran was in service but he 
was not diagnosed with a back disability.  Since the July 
1993 denial, the veteran has submitted evidence of treatment 
for knee pain and back pain that was diagnosed as acute 
dorsal myofascial strain in August 2003.  None of the newly 
received records provides a nexus between the veteran's 
current problems and his military service.  In other words, 
the newly received evidence merely shows that the veteran has 
current disabilities.  The evidence falls short of raising a 
reasonable possibility of substantiating the claims.  To 
substantiate a claim of service connection, there must be 
some nexus between current disability and military service.  
Without some evidence tending to prove such a nexus, or show 
degenerative joint disease of the knees within a year of the 
veteran's separation from service, the information received 
since the prior final denial may not be considered new and 
material evidence.  In the absence of new and material 
evidence, the veteran's claims are not reopened.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen 
previously denied claims of service connection for 
degenerative joint disease of the knees and a low back 
disability and establish service connection for hearing loss, 
vision loss, and diabetes.

The veteran submitted his current claim in March 2003.  The 
RO wrote to the veteran in May 2003 and December 2003 and 
notified him of the evidence/information needed to 
substantiate his claims and establish service connection for 
hearing loss, vision loss, and diabetes.  He was told what VA 
would do in the development of his claims and what he should 
do to support his contentions.  The veteran was specifically 
informed that he needed to submit new and material evidence 
for his claims for service connection for degenerative joint 
disease of the knees and a back disability.  He was informed 
that new evidence means evidence submitted for the first time 
and material evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while the veteran was 
not told of the criteria used to award disability ratings or 
the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
such issue is now before the Board.  Therefore, a remand in 
order to address rating or effective date issues is not 
necessary.

In regard to the application to reopen claims of service 
connection for degenerative joint disease of the knees and a 
back disability, given that new and material evidence has not 
been received, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to these claims, at least not until new and material 
evidence is received.  Barnett, supra.  Specific 
notifications are required regarding the bases for the 
previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).  Through notice letters, the rating decision, and the 
statement of the case, the veteran was told of the bases of 
the prior denial and what was specifically required to 
reopen.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for hearing loss, vision 
loss, and diabetes should be granted.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinions on the questions of whether any 
current hearing loss, vision loss, or diabetes is traceable 
to military service, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2005).  In this case, 
the veteran has had post-service problems with some of the 
claimed disabilities, but there is no indication, except by 
way of unsupported allegation, that he has hearing loss, 
vision loss, or diabetes that may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for hearing loss, vision 
loss, or diabetes is denied.

The application to reopen a claim of service connection for 
degenerative joint disease of the knees or a back disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


